DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 10/12/2021 has been entered.  Claims 1 and 6 have been amended.  Claims 3, 8, and 16 have been cancelled.  No claims have been added.  Claims 1-2, 4-7, and 9-15 are still pending in this application, with claims 1 and 6 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the computer processor is configured to drive the electrodes to apply the amplitude shift keying signal into the portion of the subject’s body by applying the low frequency signal such that: when a pulse of the low frequency signal is active, a current of the amplitude shift keying signal alternates between a nominal maximum and a nominal minimum of the amplitude shift keying signal, and when a pulse of the low frequency signal is inactive, the current of the amplitude shift keying signal alternates between the nominal maximum minus a modulation factor and the nominal minimum plus the modulation factor, the factor being between 0.3 and 0.8 of the nominal maximum.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792